Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the subject matter not found is a percutaneous feeding tube device comprising an outer bumper slidably coupled to the tube, the outer bumper comprising one or more pressure sensors for detecting pressure exerted by the outer bumper onto the abdominal surface, in combination with the features of the invention, substantially as claimed.
Percutaneous feeding tubes having similar structure to the claimed invention, including an elongate tube, a bulbous inner bumper, a connector, and an outer bumper are well known in the art.  Miyashiro (US 6,030,361) discloses such a device and further recognizes that excessive pressure sandwiching the abdominal wall between the inner and outer bumpers may result in ischemia or necrosis of the gastric wall or the skin (col. 2, lines 8-12).  This excessive pressure is avoided by forming the outer bumper having a diameter larger than the inflated inner bumper (col. 3, lines 1-6).  Russo (US 5,267,968) further discloses such a device and further recognizes the limiting the pressure at the insertion site is desirable to prevent injury or damage to the tissue.  Russo accomplishes this by providing a convex surface to the outer bumper so the outer bumper can rock side to side without applying excessive pressure to the insertion site.  While the prior art recognizes that excessive pressure is undesirable, other means have been used to 
Regarding claim 9, the prior art fails to teach or fairly suggest an outer bumper comprising a housing defining an internal space, the housing having a through hole, control circuitry disposed in the internal space, and one or more pressure sensors coupled to the control circuitry for detecting pressure exerted by the outer bumper onto an abdominal skin surface, in combination with the features of the invention, substantially as claimed.
Various force sensors and load cells are known in the art such as that taught by Cheng discussed above.  McDearmon (US 7,240,570) teaches a load-sensing bearing having an annular housing, however, McDearmon fails to disclose the circuitry disposed in the housing and there is not suggestion that the device is capable of performing the claimed function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783